Citation Nr: 0707263	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus (DM).

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left upper 
extremity.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972 and served in Vietnam from May 1971 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected DM is manifested by daily 
use of oral medication and insulin, without evidence of a 
restricted diet, the need for regulation of activities, 
episodes of ketoacidosis or hypoglycemic reactions.

3.  Peripheral neuropathy of the right upper extremity is no 
more than mildly disabling.

4.  Peripheral neuropathy of the left upper extremity is no 
more than mildly disabling.  

5.  Peripheral neuropathy of the right lower extremity is no 
more than mildly disabling.

6.  Peripheral neuropathy of the left lower extremity is no 
more than mildly disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for DM are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8515 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8515 (2006).

4.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8521 (2006).

5.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8521 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a June 2004 letter, the RO provided 
the veteran with notice regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim.  The 
August 2004 rating decision relevantly granted service 
connection for DM and peripheral neuropathy of the upper and 
lower extremities, and assigned initial disability ratings 
for these disabilities.  The veteran has appealed the initial 
disability ratings assigned.  

The Board further notes that, in this case, the appeal of the 
initial ratings for DM and peripheral neuropathies of the 
upper and lower extremities arises not from a "claim" but 
from a NOD filed with the RO's initial assignment of ratings 
upon granting service connection.  In such cases, VA 
regulations require a statement of the case (SOC) to be 
issued to inform the veteran of the laws and regulations 
pertaining to the appeal and the evidence on which the 
decision was based, and a VCAA notification letter is not 
necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in March 2005, cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claim for service connection because the SOC 
together with the letter sent in August 2004 fulfilled the 
requirements of a VA notification letter.  The SOC informed 
the veteran not only of the laws and regulations pertaining 
to service connection and to his appeal of the disability 
ratings assigned but also of the reasons for the denial of 
higher ratings.  In informing him of the reasons for its 
actions, the RO was informing him of what evidence was 
lacking that he could submit to substantiate his appeal.  
Thus, the requirements with respect to the content of the VA 
notice were met with regard to the claims for increased 
initial disability ratings for DM and for peripheral 
neuropathies of the upper and lower extremities in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for increased disability ratings, but 
he was not provided with notice of the type of evidence 
necessary to establish effective dates for his initial 
disability ratings.  Despite the inadequate notice provided 
to the veteran on this latter element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claims increased disability ratings for DM and 
for peripheral neuropathy of the upper and lower extremities, 
any question as to the appropriate effective dates to be 
assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims files and 
were reviewed by both the RO and the Board in connection with 
the appellant's claims.  VA is not on notice of any evidence 
needed to decide the claims which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, a VA 
medical examination report is of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Diabetes Mellitus

The veteran's service-connected DM is currently rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 
percent evaluation is warranted for DM that requires insulin 
and a restricted diet or an oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
under this code requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum rating of 100 percent is 
warranted when the disability requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from DM are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 20 percent under the rating criteria.  
The medical evidence of record shows that, despite earlier 
treatment records indicating uncontrolled DM and 
noncompliance with treatment, during the pendency of his 
appeal, a combination of oral medications and insulin have 
controlled the veteran's DM.  VA treatment records further 
show that he is seen approximately every 3 months for routine 
maintenance of his condition.  Moreover, the July 2004 VA 
examiner specifically noted that the veteran's DM did not 
require a specifically restricted diet or any regulation of 
his activities.  Nor was there any evidence of occurrences of 
ketoacidosis or hypoglycemic reactions.  Therefore, an 
evaluation in excess of 20 percent under Diagnostic Code 7913 
for the veteran's DM is not warranted.

Peripheral Neuropathy of the Right and Left Upper Extremities

The veteran's peripheral neuropathy of the upper extremities 
is rated as separate 10 percent disability ratings pursuant 
to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 
that governs the evaluation of paralysis of the median nerve.  
Under this Code, a 10 percent rating is assigned when there 
is mild incomplete paralysis of the median nerve on either 
the major (dominant) side or the minor (nondominant) side.  
Moderate incomplete paralysis warrants a 30 percent rating on 
the dominant side and a 20 percent rating on the nondominant 
side.  Severe incomplete paralysis warrants a 50 percent 
rating on the major side and 40 percent rating on the minor 
side, respectively.  In a general note for rating diseases of 
the peripheral nerves, it is clarified that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The next 
higher evaluations of 70 and 60 percent for the major and 
minor sides respectively, require complete paralysis of the 
median nerve, in which the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
separate disability ratings in excess of 10 percent, under 
the applicable rating criteria.  Despite the veteran's 
subjective complaints of numbness and tingling in both his 
hands, the objective neurological testing during the July 
2004 VA examination was unremarkable.  The examination report 
further shows that monofilament line perception was intact in 
all 10 fingers.  There is no objective evidence of record 
indicating that the veteran's bilateral peripheral neuropathy 
of the upper extremities is more than mild at any time during 
the pendency of his claims.  Therefore, the Board finds that 
the criteria for separate disability ratings in excess of 10 
percent for bilateral peripheral neuropathy of the right and 
left upper extremities have not been met. 

Accordingly, as the preponderance of the evidence of record 
is against the claims for initial increased ratings for 
peripheral neuropathy of the right upper extremity and the 
left upper extremity, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b)

Peripheral Neuropathy of the Right and Left Lower Extremities

The veteran's peripheral neuropathy of the lower extremities 
is rated as separate 10 percent disability ratings pursuant 
to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521 
that governs the evaluation of paralysis of the external 
poplteal nerve.  Under this Code, an evaluation of 10 percent 
is assigned for mild incomplete paralysis.  A 20 percent 
rating requires moderate incomplete paralysis, and a 30 
percent rating requires severe incomplete paralysis of the 
exernal popliteal nerve.  A 40 percent evaluation requires 
complete paralysis of the external popliteal nerve, 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
separate disability ratings in excess of 10 percent, under 
the applicable rating criteria.  Again, despite the veteran's 
subjective complaints of numbness and tingling in both his 
feet, the objective neurological testing during the July 2004 
VA examination was unremarkable.  The examination report 
further shows that monofilament line perception was intact in 
all 10 toes.  There is no objective evidence of record 
indicating that the veteran's bilateral peripheral neuropathy 
of the lower extremities is more than mild at any time during 
the pendency of the veteran's claims.  Therefore, the Board 
finds that the criteria for separate disability ratings in 
excess of 10 percent for bilateral peripheral neuropathy of 
the lower extremities have not been met. 

Accordingly, as the preponderance of the evidence of record 
is against the claims for initial increased ratings for 
peripheral neuropathy of the right lower extremity and the 
left lower extremity, and the appeal must be denied.  38 
U.S.C.A. § 5107(b)

The Board also finds that the veteran's disabilities, 
discussed above, are not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's DM and associated peripheral 
neuropathies of the upper and lower extremities have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that they have resulted in marked 
interference with his employment.  




ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus type II is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


